Order filed November 10, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00714-CV
                                ____________

                           JOHN SMITH, Appellant

                                        V.

    KERVARA WILLIAMS INDIVIDUALLY AND A/N/F D.S., MINOR,
                           Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-49535


                                     ORDER
      The notice of appeal in this case was filed October 3, 2022. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On October 19, 2022, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.

      Appellant is ordered to demonstrate to this court within ten (10) days of the
date of this order arrangements have been made to pay for the clerk’s record. See
Tex. R. App. P. 35.3(c). If appellant fails to do so, the appeal is subject to dismissal
without further notice for want of prosecution. See Tex. R. App. P. 37.3(b).

                                   PER CURIAM
Panel Consists of Justices Zimmerer, Spain, and Hassan.